DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the non-final rejection of 8 Feb 2021.

Amendments Received
Amendments to the claims were received and entered on 3 Aug 2021.

Status of the Claims
Examined herein: 1–3

Claim Rejections - 35 USC § 112(b)/(pre-AIA ) Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection is maintained verbatim from the previous Office action.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "photoreceptor" in claim 1 is used by the claim to mean something like "fluorophore", while the accepted meaning is "a nerve ending that is sensitive to light energy" (Shier, et al. Hole's Human Anatomy and Physiology 9e 2001, p. 1056).  The term "transistor" is used to describe some kind of optical wavelength converter, while the accepted meaning is "a semiconducting device for controlling the flow of current between two terminals, the emitter and the collector, by means of variations in the current flow between a third terminal, the base, and one of the other two" (Authoritative Dictionary of IEEE Standards Terms 7e 2000).  The terms are indefinite because the specification does not clearly redefine the terms.
Additionally, claim 1 is directed to a product: "a DNA-based transistor".  Claim 1 also recites "from a micro light emitting diode" and "by a light sensitive sensor".  The claim does not particularly point out whether these "micro light emitting diode" and "light sensitive sensor" are limiting elements of the "DNA-based transistor".  In other words, the claim does not the distinctly claim the subject matter of the invention because it is not clear whether the claim is infringed by a device that comprises only the "at least four DNA-molecules" as described, or whether infringement requires that the device also include "a micro light emitting diode"  and "a light sensitive sensor".
Hereinafter, the former interpretation will be used: "a DNA-based transistor" requires only "at least four DNA-molecules" as described.  If this interpretation is consistent with Applicant's desired claim scope, then the examiner recommends deleting "from a micro light emitting diode", because "a pulsed electromagnetic wave of light" is a pulse of light regardless of its source.  The examiner further recommends deleting "wherein the output signal is detected … the output signal", because what happens to the output signal outside the structure of the DNA-based transistor makes no difference to the structure of the DNA-based transistor itself.


Response to Arguments - Rejections Under 35 USC § 112(b)
In the reply filed 3 Aug 2021, Applicant acknowledges that the terms "photoreceptor" and "transistor" have atypical meanings in the claims (pp. 3–4), but does not show where the disclosure clearly redefines these terms.
Applicant further states that the "micro light emitting diode" and "light sensitive sensor" "are used to form the DNA-based transistor" (p. 4), which does not clarify whether or not the claim scope is limited to devices that include these structures.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent 

Claims 1–3 are rejected under pre-AIA  35 U.S.C. 102(b) and 102(e) as being anticipated by Lin, et al. (US 2008/0085088).
This rejection is maintained from the previous Office action.  Minor revisions have been made to address the newly-presented claim limitations.
Lin teaches a method of fabricating a waveguide using DNA templating.  ss-DNA is bound to a substrate, and a complementary ss-DNA that is conjugated to biotin is hybridized to the immobilized ss-DNA (0043).  The ss-DNA can be patterned onto the surface in an array (0021; Fig. 5A), which constitutes a "lattice grid" of ss-DNA molecules.  A quantum dot, conjugated to streptavidin, is then applied to the surface (0043).  Though Lin does not explicitly state that the device comprises "at least four DNA-molecules", a device as illustrated in Figs. 11B and 11C must comprise at least four DNA molecules.  To use the system, "a signal light corresponding to the first excited state is placed at the waveguide edge to cause stimulated emission as electron-hole pairs recombine and the photons propagate downstream to produce an output signal mediated by the inter-dot coupling" (0008); the signal light can be turned on and off (0056), so it constitutes "a pulsed electromagnetic wave of light".  The system creates optical gain (0008), so the output signal constitutes "an augmented pulsed electromagnetic wave of light".
With respect to claim 2, Lin teaches a plurality of input and output pulses (0056).
With respect to claim 3, Lin teaches "an array of structures tailored to operate at different wavelengths" (0049).
Lin therefore anticipates the claimed invention.

Response to Arguments - Rejections Under 35 USC § 102
In the reply filed 3 Aug 2021, Applicant argues that "Lin's invention is not a DNA computer, but rather simply uses DNA as one of its materials. … [T]he present invention uses DNA-molecules that are light sensitive through the use of photoreceptors, not additionally bound fluorophores or quantum dots" (p. 4).
This argument does not establish that Lin fails to anticipate the claimed invention.  Again, the proper scope of "photoreceptors" is unclear, because the claimed structure clearly does not have or use "a nerve ending that is sensitive to light energy".  The only reasonable interpretation of "photoreceptor" is that it is something such that the DNA molecules "are light-sensitive through the use of photoreceptors".  A quantum dot therefore qualifies as a "photoreceptor".  If Applicant intends for "photoreceptor" to mean something else, then the claim should be amended to further describe or limit the "photoreceptor".
Applicant further asserts that "Lin teaches away from the structure taught and claimed by the Applicant" (p. 5).
"Arguments that the alleged anticipatory prior art is 'nonanalogous art' or 'teaches away from the invention' or is not recognized as solving the problem solved by the claimed invention, [are] not 'germane' to a rejection under section 102" (Twin Disc, Inc. v. United States, 231 USPQ 417 at 424 (Cl. Ct. 1986)).  Lin anticipates the instant claims.  Whatever differences there are between the teachings of Lin and the instant invention, those differences are not reflected in the claims.  Again, the examiner recommends amending the claims to recite such differences.
The arguments are therefore unpersuasive, so the rejection is maintained.


Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Soren Harward/Primary Examiner, Art Unit 1631